Citation Nr: 0814834	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  00-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 21, 1999, for 
the grant of a 30 percent disability evaluation for anxiety 
disorder with somatization features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1977 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in August 2000.  

The issue on appeal was originally before the Board in 
September 2006 when it was remanded to cure a procedural 
defect.  


FINDINGS OF FACT

1.  A June 11, 1998 rating action denied the veteran's claim 
of entitlement to a rating in excess of 10 percent for 
anxiety disorder with somatization features.  The veteran did 
not file an appeal within one year of this decision and it is 
now final.

2.  Clinical records dated from June 1998 to June 1999 are 
considered informal increased rating claims for the service-
connected psychiatric disability;  the evidence of record 
does not demonstrate that an increased rating for anxiety 
disorder with somatization features was factually 
ascertainable between June 12, 1998 and June 20, 1999. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 1999, 
for a grant of a 30 percent evaluation for anxiety disorder 
with somatization features are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38  C.F.R. §§ 3.155, 3.157, 3.400, 
20.302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veteran's Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for anxiety disorder with somatization features and assigned 
a rating and an effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  A September 2006 VCAA letter 
provided notice on the "downstream" issue of effective dates 
of an award.  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.

The veteran's service medical and pertinent treatment records 
have been secured.  He has not identified any pertinent 
evidence [e.g., constructively of record] that remains 
outstanding.  In November 2006, the veteran reported that he 
had no further evidence to submit in support of his claim.  
Thus, VA's duty to assist is also met.  Notably, where, as 
here, the claimant seeks an earlier effective date for an 
award, the dispositive evidence is that already of record, 
and the dates on which it was received.  Accordingly, the 
Board will address the merits of the claim.


Effective date criteria and analysis

The veteran argued at his RO hearing that he is entitled to 
an earlier effective date as his psychiatric service 
connection had been level for a long period of time, since at 
least 1980.  He thought his 30 percent evaluation should date 
back to his original claim.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
Regulations provide the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found is that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report or a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

On June 11, 1998, the RO denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
anxiety disorder with somatization features.  The veteran did 
not appeal the denial of the claim which became final.  See 
38 U.S.C.A. § 7105.  A higher rating will not be assigned 
prior to that final decision as the veteran has not claimed 
that the decision contained clear and unmistakable error 
(CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As 
such, the effective date for the veteran's 30 percent 
evaluation for anxiety disorder with somatization features 
cannot be prior to June 11, 1998, the date of the prior final 
rating decision.  Therefore the pertinent time period for 
potential assignment of a 30 percent evaluation is from June 
12, 1998, to June 20, 1999.  

In July 1999, the veteran submitted a claim for an increased 
rating.  He reported that he was receiving treatment at a VA 
medical facility.  The Board notes, however, that prior to 
July 1999, numerous VA clinical records and Social Security 
records document treatment for the service-connected anxiety 
disability.  The Board finds that each of these clinical 
records constitutes an informal request for an increased 
evaluation.  

The Board further finds, however, that the preponderance of 
the evidence of record dated during the pertinent time period 
indicates that the veteran's service-connected anxiety 
disorder with somatization features was not productive of 
sufficient symptomatology to warrant a 30 percent evaluation 
prior to June 21, 1999.  

The service-connected anxiety disorder is evaluated under 
Diagnostic Code 9400.  Under this Diagnostic Code, a 10 
percent rating is assigned where there is occupational and 
social impairment due to mild and transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during significant stress or with symptoms 
controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

The pertinent evidence is set out below.  

A June 17, 1998, mental health treatment plan indicated that 
the veteran had active diagnoses of alcohol dependence, 
cocaine dependence and anxiety disorder.  He lacked a sober 
support system and had difficulty balancing and structuring 
leisure.  He also lacked sober recreation skills.  He had 
unresolved grief issues concerning his mother's death.  He 
had difficulty identifying and managing stress.  A Global 
Assessment of Functioning score of 50/100 was assigned.  

A July 1, 1998, psychiatry outpatient note indicates that the 
veteran was starting a new job soon as a forklift operator.  
His mood remained depressed, though not severely, and anxiety 
was still present to a bothersome degree.  

On July 16, 1998, it was noted that the veteran had completed 
a vocational rehabilitation group and had immediately found 
employment which began in July 1998.  He reported frequent 
anxiety but managed it well.  He was outgoing and well liked 
amongst peers.  

A July 17, 1998, mental health treatment plan indicated that 
the veteran had active diagnoses of alcohol dependence, 
cocaine dependence and anxiety disorder.  It was noted that 
the veteran had unresolved grief issues concerning his 
mother's death and loss of drugs.  He had difficulty 
identifying and expressing emotions.  He also displayed self-
destructive attitudes and behaviors including perfectionism 
and minimizing high risk situations.  A GAF of 50/100 was set 
out.  

A document from a VA case manager dated August 4, 1998, 
indicates that the veteran was a resident at a VA domiciliary 
in the Sobriety Living Unit.  He was being treated for 
depression, anxiety and substance abuse.  It was noted that 
the veteran continued to experience anxiety despite 
medication.  It was recommended to the veteran that he make a 
vocational change to reduce stress and anxiety.  His past 
employment required overtime and demanding interpersonal 
contact which could put the veteran at risk regarding 
managing anxiety and recovery from substance abuse.  

A psychological evaluation was conducted on August 5, 1998, 
in connection with the veteran's application for Social 
Security benefits.  The veteran was applying for Social 
Security Disability benefits due to anxiety and depression 
problems.  The veteran believed the primary problem 
interfering with his employability was anxiety in social 
situations and secondarily, depression.  The veteran 
recognized that he was affected by anxiety in social 
situations.  He reported symptoms of a panic attack three 
times per week.  The symptoms involved rapid breathing and/or 
shortness of breath, shakiness, nausea, sweatiness and a 
stomach ache.  He would often leave the social context in 
which the anxiety was occurring.  The veteran believed he was 
less anxious and less depressed while on medications.  The 
veteran denied any suicidal ideation and also vegetative 
symptoms of depression.  Sleep was improved and appetite and 
energy were okay.  He was able to attend to the 
responsibilities of the domiciliary effectively including 
keeping his room clean.  The veteran continued to isolate to 
some degree which was secondary to his social anxiety.  The 
veteran believed that his anxiety disorder interfered with 
his employment following his discharge.  The veteran was 
unemployed and the social anxiety component seemed to be the 
primary impediment at this time.  The veteran was divorced 
but saw one of his children approximately every week.  He 
also saw his sister weekly.  He had a girlfriend he saw 
periodically.  The examiner opined that the veteran had the 
capacity to independently sustain all functional activities 
of daily living.  

Mental status examination revealed that the veteran was alert 
and oriented in three spheres.  Grooming and hygiene were 
good.  The veteran was always in contact with reality.  The 
stream of mental activity was spontaneous and goal-directed.  
There was no history of psychotic processes.  The veteran did 
describe anxiety up to the level of a panic attack 
approximately three times per day in social situations.  He 
described improvement in his depression.  He had some 
difficulty sleeping.  There were no crying spells or suicidal 
ideation voiced.  Some social withdraw occurred secondary to 
his social anxiety.  No psychomotor retardation or agitation 
was described.  Performance for memory testing was variable.  
The veteran demonstrated intact abstraction capacity and 
social judgment.  The pertinent part of the summary was that 
the veteran's anxiety problems occurred in a social context 
and led to panic attacks approximately three times per week.  
The veteran's capacity for activities of daily living was 
intact.  He had sufficient attention, memory and 
concentration for employability at the time of the 
examination.  The veteran had long standing difficulty 
maintaining employment due to social phobia which could 
improve with treatment.  

An August 12, 1998, clinical record reveals the veteran was 
working as a fork-lift driver and, after three weeks, was 
being promoted to shift supervisor.  His mood was stable and 
anxiety was resolved.  He appeared to be thriving.  

An August 17, 1998, clinical record indicates that the 
veteran had been offered a promotion to a supervisor 
position.  The veteran reported increased loneliness, wanting 
a significant other, but had taken steps to avoid becoming 
involved in the first year of his sobriety.  He had contact 
with his son.  He was tapering down his psychiatric 
medication.  He had a good support system through his church, 
community meetings and his brother and sister.  

A September 21, 1998, clinical record indicates that the 
veteran had begun searching for a different job in 
management.  He had turned down a promotion at his current 
employment as it would have entailed overtime.  The veteran 
was seeing a women.  He continued to experience anxiety but 
had developed coping skills that made it manageable along 
with medication.  

An October 1998 summary of the veteran's stay at a VA 
domiciliary reveals he was there from March 1998 to October 
1998.  The veteran was followed by the psychiatric clinic for 
treatment of his anxiety disorder.  

On March 23, 1999, it was noted that the veteran was dressed 
in his work uniform.  His affect was happy and his mood was 
good.  He reported no problems.  

On June 4, 1999, the veteran was found to be well groomed and 
cooperative.  Behavior was normal and affect was appropriate.  
Speech was normal.  Perception was normal and thinking was 
logical without unusual content.  

A June 11, 1999, VA clinical record noted stressors due to 
financial problems.  The veteran was working two jobs part 
time and had a fiancée.  His affect was appropriate but 
depressed.  His behavior was normal.  Speech and perception 
were normal.  Thinking was logical without unusual content.  
The pertinent axis I diagnosis was depression.  A GAF of 
65/100 was given.  

The veteran was hospitalized at a VA facility beginning on 
June 16, 1999.  The primary reason appeared to be due to 
substance abuse.  

A June 18, 1999 social work assessment reveals the veteran 
denied suicidal or homicidal ideation.  He was working two 
jobs with the hopes of securing one full time job.  He was in 
communication with his children and had a fiancée.  The 
veteran was being evicted from his apartment for failure to 
pay rent.  Problems were homelessness, indebtedness and 
chronic patterns of substance abuse.  

The Board finds the evidence of record dated during the 
pertinent time period demonstrates that the veteran's 
service-connected psychiatric disorder more nearly 
approximates a 10 percent evaluation under Diagnostic Code 
9400.  The medical evidence documents complaints of anxiety 
but the evidence also demonstrates that the veteran was able 
to obtain successful employment.  In fact, he was offered a 
promotion after being on the job for three weeks.  

The clinical record dated August 4, 1998, includes a 
reference to the veteran's anxiety affecting his employment.  
It was suggested that he change employment to reduce stress 
and anxiety.  The Board notes that, during the pertinent time 
period, the veteran was able to maintain employment and there 
is no indication that he was under employed.  The clinical 
record dated 8 days later indicates the veteran was being 
promoted to shift manager and that his anxiety had resolved.  
His success on the jobs (including promotions) leads the 
Board to find that the veteran's anxiety did not affect his 
employment during the pertinent time period.  

The greatest level of impairment is that documented in the 
report of the August 5, 1998, medical examination conducted 
for the veteran's Social Security claim.  The examiner who 
conducted this examination noted that the veteran was 
unemployed and that the primary problem interfering with the 
employment was the veteran's anxiety in social situations and 
also depression.  This examiner also noted the veteran 
reported panic attacks occurring several times per week.  
This evidence, standing alone, would warrant a rating in 
excess of 10 percent and possibly as much as 100 percent 
based on a liberal reading of the record to indicate the 
veteran was unemployable due to anxiety.  When the evidence 
is read in connection with the rest of the evidence of 
record, however, the Board finds that the examiner's 
assessment as to the veteran's employment was inaccurate.  
The VA clinical record dated August 12, 1998 reveals the 
veteran had been employed as a fork lift operator, and after 
three weeks, was being promoted to shift supervisor.  This 
evidence indicates that the veteran was actually employed at 
the time of the August 5, 1998, medical examination.  
Subsequent clinical records demonstrate that the veteran 
maintained his employment and was even searching for better 
employment in a management position.  The Board finds that 
this examiner's opinion that the veteran was unemployed as a 
result of social anxiety is not supported by the other 
clinical evidence of record.  The Board finds the 
preponderance of the medical evidence of record indicates 
that the veteran was employed for the most part during the 
pertinent time period.  

The Board notes the August 5, 1998, report of the medical 
examination includes references to the veteran experiencing 
panic attacks several times per week.  This symptomatology 
would warrant a 50 percent evaluation under Diagnostic Code 
9400.  Significantly, however, none of the other clinical 
evidence of record dated prior to and subsequent to August 5, 
1998, mentions the presence of panic attacks.  Furthermore, a 
clinical record dated 7 days later includes the annotation 
that the veteran's anxiety was resolved.  Other records 
reference the presence of anxiety but indicate the veteran 
was able to manage the problem.  The Board finds the 
determination by the examiner who prepared the August 5, 
1998, report of medical examination that the veteran had 
panic attacks several times per week or even several times 
per day is not supported by the other clinical evidence of 
record.  There was no mention of panic attacks.  The Board 
finds the preponderance of the medical evidence of record 
demonstrates that the veteran did not experience panic 
attacks during the pertinent time period.  An increased 
rating based on the presence of panic attacks more than once 
per week is not warranted.  

The Board notes that several of the clinical records include 
Global Assessment of Functioning scale scores of 50 out of 
100.  The Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

The low GAF scores of 50 assigned in June 1998 and July 1998 
would seem to potentially warrant an increased rating for the 
anxiety disorder with somatization features.  The Board 
notes, however, that the GAF scores assigned in June 1998 and 
July 1998 were apparently based on service-connected and non 
service-connected disorders.  Both records include diagnoses 
of alcohol dependence and cocaine dependence along with 
diagnoses of anxiety disorder.  Furthermore, the veteran was 
being treated for substance abuse at that time.  There is no 
indication that the low GAF score was due solely to the 
anxiety disorder.  The Board finds this evidence does not 
warrant assignment of an increased rating.  

Based on the above, the Board finds the symptomatology 
associated with the veteran's service-connected anxiety 
disorder with somatization features more nearly approximated 
a 10 percent evaluation under Diagnostic Code 9400 from June 
11, 1998, to June 20, 1999.  A rating in excess of 30 percent 
prior to June 21, 1999 is not warranted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an earlier effective date.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to June 21, 1999, for 
the grant of a 30 percent evaluation for anxiety disorder 
with somatization features is not warranted.  The appeal is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


